By the Court.
Daly, F. J.
I have already expressed my views upon this case at Special Term in overruling the de*296muvrer to the complaint, and have nothing to add to the rear sons I then gave, in support of the conclusions that the plaintiffs were entitled to the equitable relief which they seek in the action. If the action is maintainable, the injunction to restrain Hawkins from disposing of the note is a necessary part of the relief sought, and the motion to vacate it was therefore properly denied.
The order appealed from should he affirmed with costs.